United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-3017
                                   ___________

Robert H. Rounds,                     *
                                      *
           Appellant,                 *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Sandy Baker; Sharon Lamb; Chrys       * Southern District of Iowa.
Harvey; Nan Horvat; Larry Penland,    *
                                      *      [UNPUBLISHED]
           Appellees.                 *
                                 ___________

                          Submitted: April 6, 1998
                              Filed: April 15, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In May 1997, Robert Rounds filed a complaint under 42 U.S.C. § 1983 alleging
that he suffered an unconstitutional search and seizure on March 8, 1995. The district
court1 dismissed his claim under 28 U.S.C. § 1915(e) because it was barred by the two-
year statute of limitations. See Wycoff v. Menke, 773 F.2d 983, 987 (8th Cir.1985),
cert. denied, 475 U.S. 1028 (1986); Iowa Code Ann. § 614.1(2) (West Supp. 1997).


      1
       The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District
Court for the Southern District of Iowa.
After careful review of the record, we affirm for the reasons stated by the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-